DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the speaker (cl. 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Specification
The abstract of the disclosure is objected to because it employs legal terminology, specifically, “invention”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 & 14, the preamble of the claim(s) recites “A digital teaching station”, but the body of the claim(s) recites “connecting a plurality of peripheral devices”.  Hence, it is unclear whether the applicant is claiming a teaching station alone, or a combination comprising a teaching station and a plurality of peripheral devices.  For the purposes of examination, the examiner is considering the teaching station as the claimed invention, with “connecting a plurality of peripheral devices” denoting intended use.  
Regarding claim 3, the recitation of method step(s) “connects to a computing device and mirrors content displayed on the computing device” in this apparatus claim renders the claim indefinite, because it is unclear a device must actually perform these steps, or merely be capable of such performance, in order to read upon these limitations of the claim. See MPEP 2173.05(p). Clarification is required. For examination purposes, the examiner is considering the above limitation to mean “[capable of] connect[ing] to a computing device and mirror[ing] content displayed on the computing device”.  
Regarding claim 4, the recitation of method step(s) “sends a video steam to a second display screen” in this apparatus claim renders the claim indefinite, because it is unclear a device must actually perform these steps, or merely be capable of such performance, in order to read upon these limitations of the claim. See MPEP 2173.05(p). Clarification is required. For examination purposes, the examiner is considering the above limitation to mean “[capable of] send[ing] a video steam to a second display screen”.  
Regarding claims 9 & 11, the term “the first side tray” lacks antecedent basis in the claim.  
Regarding claim 15, the recitation of method step(s) “distributes a content type selected from the group consisting of HID events, UVC video streams, UAC audio streams, and USB Mass Storage Class File exchanges” in this apparatus claim renders the claim indefinite, because it is unclear a device must actually perform these steps, or merely be capable of such performance, in order to read upon these limitations of the claim. See MPEP 2173.05(p). Clarification is required. For examination purposes, the examiner is considering the above limitation to mean “[capable of] distribut[ing] a content type selected from the group consisting of HID events, UVC video streams, UAC audio streams, and USB Mass Storage Class File exchanges”.  
Regarding claim 19, the recitation of method step(s) “connects to a special purpose device” in this apparatus claim renders the claim indefinite, because it is unclear a device must actually perform these steps, or merely be capable of such performance, in order to read upon these limitations of the claim. See MPEP 2173.05(p). Clarification is required. For examination purposes, the examiner is considering the above limitation to mean “[capable of] connect[ing] to a special purpose device”.  
Regarding claim 20, the recitation of method step(s) “accepts and connects to a computing device; identifies all connected HID devices and peripheral devices; and switches between all devices in a multi-directional manner” in this apparatus claim renders the claim indefinite, because it is unclear a device must actually perform these steps, or merely be capable of such performance, in order to read upon these limitations of the claim. See MPEP 2173.05(p). Clarification is required. For examination purposes, the examiner is considering the above limitation to mean “[capable of] accept[ing] and connect[ing] to a computing device; identif[ying] all connected HID devices and peripheral devices; and switch[ing] between all devices in a multi-directional manner”.  
Claims 2-13 & 15-20 are indefinite due to dependence upon an indefinite base claim.  
Claim Rejections - 35 USC § 102
Claim(s) 1, 5, 7, 10, 12-16, & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae (20090154079).
Regarding claims 1 & 14, Bae teaches a digital teaching station comprising: a stand (220) mounted on a base (230, 240, 250); a platform (100) affixed on the stand, wherein the platform comprises a plurality of ports (110) connecting a plurality of peripheral devices; and a detachable interactive flat-panel display screen (i.e., screen of laptop computer (represented by dashed lines in Fig. 3)) disposed on the platform (Fig. 3) comprising a main switcher circuit board (i.e., circuit board of the laptop in Fig. 3).  
Regarding claim 5, Bae teaches a stand (220) that is height adjustable (par. 66).  
Regarding claim 7, Bae teaches a platform (100) that further comprises a plurality of ports (110) selected from the group consisting of a video input port, a video output port, an HDMI port, and a USB C port (par. 47).
Regarding claim 10, Bae teaches a stand (220) that further comprises a microphone (121).
Regarding claim 12, Bae teaches a stand (220) that further comprises a speaker (161).
Regarding claim 13, Bae teaches a base (230, 240, 250) that further comprises a plurality of wheels (252).
Regarding claim 15, Bae teaches a central interactive flat-panel display screen (i.e., laptop computer in Fig. 3) that distributes a content type selected from the group consisting of HID events, UVC video streams, UAC audio streams, and USB Mass Storage Class File exchanges (implied by USB ports (117, 180) - see par. 47 & 51).
Regarding claim 16, Bae teaches a central interactive flat-panel display screen (i.e., laptop in Fig. 3) that comprises a circuit to distribute a signal in a multi-directional manner (implied by presence of multiple video output ports (118-2 & 226)).
Regarding claim 18, Bae teaches an input connector and an output connector (115, 117, 118-1, 118-2), wherein the input and output connectors are selected from the group consisting of an HDMI connector, an S-video connector, an optical port, an auxiliary input, a component video connector, a component audio connector, a composite video connector, an audio headphone jack, a XLR microphone connector, a USB 2.0, a USB 3.0, and a USB Type C connector (par. 47).
Claim Rejections - 35 USC § 103
Claims 3-4, 11, 17, & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (20090154079) in view of Collopy (20100250789).  
Regarding claim 3, Bae teach(es) the structure substantially as claimed, including a detachable interactive flat-panel display screen (i.e., screen of laptop in Fig. 3); but fail(s) to teach a computing device whose content the display screen is capable of mirroring.  However, Collopy teaches docking means (100, 1810) comprising a computing device (100) to which a detachable interactive flat-panel display screen (1806) can be connected and mirror content displayed thereupon (implied by par. 91-92).  It would have been obvious to one of ordinary skill in the art to add docking means, as taught by Collopy, to the structure of Bae, in order to allow the laptop to communicate with a smartphone.  
Regarding claim 4, Bae as modified teaches a detachable interactive flat-panel display screen (i.e., screen of laptop in Fig. 3 of Bae) that sends a video steam (implied by par. 91-92 of Collopy) to a second display screen (108 of Collopy).  
Regarding claim 11, Bae as modified teaches a first side tray (1810 of Collopy) that charges (implied by par. 71 & 112 of Collopy) a computing device (100 of Collopy).  
Regarding claim 17, Bae teaches a main switcher circuit board (i.e., circuit board of the laptop in Fig. 3) that comprises a display card (implied by par. 47 & 52); an HDMI video player (implied by par. 47); and a wireless HD transmitter (par. 11 & 17 and cl. 3).  Additionally, Collopy further teaches the inclusion, on a circuit board (par. 67-68), of a touch controller card (530).  It would have been obvious to one of ordinary skill in the art to add a controller card, as taught by Collopy, to the circuit board of Bae, in order to provide the laptop screen with touchscreen capabilities.  
Regarding claim 19, Bae as modified teaches a central interactive flat-panel display screen (i.e., screen of laptop in Fig. 3 of Bae) that connects to a special purpose device (108 of Collopy) selected from the group consisting of an interactive flat panel (108 of Collopy) and an interactive whiteboard.  
Regarding claim 20, Bae as modified teaches a central interactive flat-panel display screen (i.e., screen of laptop in Fig. 3 of Bae) that accepts and connects to a computing device (100); identifies all connected HID devices and peripheral devices; and switches between all devices in a multi-directional manner (implied by par. 47, 51, & 71 of Bae).
Claims 2 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (20090154079) in view of Shen (20170235535).  
Regarding claim 2, Bae teach(es) the structure substantially as claimed, including a base (230, 240, 250); but fail(s) to teach side trays.  However, Shen teaches a side tray (119) extending from a base (110).  Additionally, mere duplication of parts has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been obvious to one of ordinary skill in the art to add a pair of side trays, as taught by Shen, to the structure of Bae, in order to provide additional storage capacity.  
Regarding claim 8, Bae as modified teaches a platform (100 of Bae) that further comprises a document camera (144 of Shen).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (20090154079) & Shen (20170235535) in view of Heidmann (20060225627).  Bae as modified teach(es) the structure substantially as claimed, including a first side tray (119 of Shen) having a horizontal surface (Fig. 4 of Shen) underneath the document camera (144 of Shen); but fail(s) to teach a whiteboard.  However, Heidmann teaches the inclusion, upon a horizontal surface, of a whiteboard (37).  It would have been obvious to one of ordinary skill in the art to add a whiteboard, as taught by Heidmann, to the first side tray of Bae as modified, in order to allow the users to write and erase on the tray (as suggested by par. 91 of Heidmann).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (20090154079) in view of Hookway (20090307843).  Bae teach(es) the structure substantially as claimed, including a stand (220); but fail(s) to teach a glass mirror.  However, Hookway teaches a glass mirror (54) affixed to a stand (22).  It would have been obvious to one of ordinary skill in the art to add a glass mirror, as taught by Hookway, to the stand of Bae, in order to allow users to view their reflections.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637